NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2573-16T1

ABDELALI CHEGUER,

              Plaintiff-Respondent,

v.

TANYA CHEGUER,

          Defendant-Appellant.
________________________________

              Argued May 24, 2018 – Decided June 8, 2018

              Before Judges Simonelli and Haas.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Union County,
              Docket No. FM-20-0207-16.

              Jessica Ragno Sprague argued the cause for
              appellant (Weinberger Divorce & Family Law
              Group, LLC, attorneys; Jessica Ragno Sprague,
              on the briefs).

              William Rodriguez argued the cause for
              respondent (Saminski Rodriguez Law Group,
              attorneys; Kiera E. Kenniff, on the brief).

PER CURIAM

        In this post-judgment matrimonial matter, defendant appeals

from the Family Part's January 13, 2017 order that, among other
things, set the amount of plaintiff's child support arrears.                           We

are constrained to reverse and remand because the trial judge did

not conduct a plenary hearing to resolve the parties' sharply

conflicting factual assertions concerning the amount plaintiff

owed.

     In 2000, the parties were divorced in New York after a three-

year marriage.        They have one child, who was born in 1997.

Defendant has always been the child's parent of primary residence.

In 2001, a New York court ordered plaintiff to pay defendant $100

per week in child support and an additional $47 per week for the

child's daycare expenses.

     In the years that followed, defendant and the child moved

several times due to her career in the military.                         Eventually,

plaintiff moved to New Jersey and, in 2015, defendant filed a

motion   to    register   the      child       support    order     in   this    state.

Defendant     also   sought   an    order       enforcing    plaintiff's        support

obligation, and alleged that plaintiff was over $30,000 in arrears

in his payments.       In response, plaintiff admitted that he had not

paid all the child support required since the time the support

order was entered, but alleged that the arrears were approximately

$10,000.       On    September     25,     2015,    the     trial    judge      granted

defendant's motion to register the support order in New Jersey,



                                           2                                    A-2573-16T1
and directed the parties to submit supplemental certifications

detailing how each calculated the amount of plaintiff's arrears.

      Both parties then filed extensive certifications and dozens

of pages of financial records in support of their competing factual

positions.    Defendant alleged that plaintiff owed $36,262.14 in

unpaid child support for the period between 2007 and 2015, and

even more if the period between 2002 and 2007 was considered.       In

his   certification    and   supporting   documentation,   plaintiff

contradicted defendant's assertions, and argued that because he

paid a great deal of his child support directly to the parties'

child, rather than to defendant, he only owed $10,987.79 for the

period between 2007 and 2015.

      For reasons that are not completely clear from the record,

the trial judge did not consider defendant's motion again until

September 9, 2016.    On that date, the judge conferenced the matter

with the parties' attorneys to determine if the dispute could be

resolved.    When the parties indicated a willingness to consider a

settlement, the judge permitted them to continue their discussions

in the weeks that followed, and "directed [the attorneys] to inform

the [c]ourt as to whether the matter was settled and, if not, [she

stated that] a plenary hearing would be scheduled."

      When the parties later did not respond to several telephone

requests from the judge's law clerk for a status report, the judge

                                  3                          A-2573-16T1
simply issued an order on January 13, 2017 without conducting a

plenary hearing or even oral argument.              In the order, the judge

set plaintiff's arrears as $10,557, and established a payment

schedule.   The judge denied defendant's request that plaintiff

make the payments through the county probation department, and her

motion for counsel fees.

     The judge provided a statement of reasons that was attached

to the order.   While lengthy, the statement merely summarized the

parties' conflicting positions on the amount of the arrears,

followed by a one-sentence "finding" that "[p]laintiff's child

support   arrears    for    the   period    from    January,   2007   through

September, 2015 are established as $10,557.00 as set forth in the

attached spreadsheet."        The spreadsheet does not explain why

certain alleged payments by plaintiff were accepted by the judge

as having been made, while others were not, or why the judge began

her calculation in 2007 instead of 2002 as defendant requested.

     Similarly,     while   the   judge    set   out   the   governing     legal

standard for determining whether counsel fees were appropriate,

her statement provided no reasons for denying defendant's request.

The judge also failed to explain why she did not order plaintiff

to pay the support through probation as specifically provided by

N.J.S.A. 2A:17-56.8 and Rule 5:7-4(b).             This appeal followed.



                                      4                                  A-2573-16T1
     On appeal, defendant primarily argues that the judge should

have conducted a plenary hearing before deciding the motion.                We

agree.

     Plenary   hearings   are   not       required   "in   every   contested

proceeding . . . relating to [] support."            Shaw v. Shaw, 138 N.J.

Super. 436, 440 (App. Div. 1976).          However, a plenary hearing is

necessary where, as here, there are genuine issues of material

fact that bear on a critical question.           Lepis v. Lepis, 83 N.J.

139, 159 (1980). In this case, the parties each submitted detailed

certifications and financial records that completely contradicted

each other on the question of how much child support plaintiff

owed defendant.   Under these circumstances, the judge should have

conducted a plenary hearing to address all of the issues raised

in the parties' conflicting submissions.

     Therefore, we reverse the judge's determinations as to the

amount of plaintiff's arrears, the denial of counsel fees, and the

denial of defendant's request for payments to be made through the

county probation department.     Plaintiff shall continue to pay his

$637 monthly child support payment, and his $500 per month payment

toward arrears, in the manner set forth in the January 13, 2017

order pending the completion of the remand proceedings.            We remand

for a plenary hearing that shall be completed within ninety days

of the date of this opinion.    At the plenary hearing, the parties

                                      5                              A-2573-16T1
may update their financial information by submitting new Case

Information Statements and any other documentation concerning

plaintiff's support obligation.

       Finally,     we   address   defendants      request   that   the    remand

proceedings be conducted by a different judge.                Appellate courts

have the authority to direct that a case be assigned to a new

judge upon remand.        N.J. Div. of Youth & Fam. Servs. v. A.W., 103

N.J.   591,   617    (1986).       However,   we   exercise    this   authority

"sparingly[,]" especially in a case where the record reflects that

the judge did not make credibility determinations or "there is a

concern that the . . . judge has a potential commitment to his or

her prior findings."       Graziano v. Grant, 326 N.J. Super. 328, 349-

50 (App. Div. 1999).        Applying this standard, we discern no basis

to remand this matter to a different judge.              Thus, we direct the

presiding judge to assign the case as he or she sees fit.

       Reversed and remanded.        We do not retain jurisdiction.




                                        6                                 A-2573-16T1